Citation Nr: 1820543	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to December 1988.  

This claim comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified before the undersigned in a Board hearing held via videoconference in December 2017.  The record contains a transcript of the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At her Board hearing, the Veteran testified that she had private psychiatric treatment in California during the period from 1988 until 2009 when she began receiving treatment primarily from VA facilities.  See December 2017 Board Hearing Tr. at pp. 24-25.  VA has a duty to make reasonable efforts to obtain relevant records the Veteran has identified.  38 C.F.R. § 3.159(c)(1) ("VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.").   Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Id.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  Id.  

In addition, the Veteran testified that she was admitted to a VA psychiatric hospital in 2003.  See December 2017 Board Hearing Tr. at pp. 24-25.  While the claims file contains VA treatment records from 2003, those records do not indicate any hospitalization.  They do reflect mental health treatment and a visit to the mental health emergency department.  The Veteran's testimony is sufficiently ambiguous that it is not clear whether she contends she was admitted to "the VA psychiatric ward" or whether she was alluding to the referral to the mental health emergency department in December 2003.  Upon remand, the RO should ensure that all relevant VA records from the Fresno VAMC from 2003 through 2009 are included in the electronic claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any pertinent, outstanding clinical records from VA facilities including from the VA Medical Center at Fresno, California, and associated medical facilities for the period from 2003 through 2009.

2.  Contact the Veteran and request that she identify any and all private medical providers who provided mental health treatment between 1988 and 2009 in California.  

Her 2003 VA records mention hospitalization at Cedar Vista Psych Facility and reference a Dr. Weiser.  Her VA examination in 2007 mentions a two-week hospitalization approximately three years earlier, as well as psychiatric outpatient care from Dr. Dwight Sievert and counseling from Lisa Brandis.  [The file does contain some records from Dr. Sievert dated July 2005 to April 2007.  This may not be complete, though, since she indicated on her 2007 claim that she had seen Dr. Sievert since 2002.]

The Veteran should provide new or updated authorizations for VA to obtain her complete medical records from ALL providers identified.  If the identified records are not obtained, advise the Veteran of that fact and provide her an opportunity to obtain the records.

3.  DO NOT PROCEED WITH THE FOLLOWING INSTRUCTION UNTIL THE ABOVE VA AND PRIVATE RECORDS HAVE BEEN OBTAINED OR IT IS DETERMINED ADDITIONAL EFFORTS ARE FUTILE.

4.  Then, the Veteran should be scheduled for a VA psychiatric examination.  Forward the claims file for the examiner's review.

After reviewing the record, the examiner should address the following:

For each acquired psychiatric disorder that the Veteran had during the period from 2009 to the present, is it at least as likely as not (50 percent probability or greater) that the acquired psychiatric disorder was incurred in or caused by the Veteran's active service to include mental health symptoms during service.  See service treatment records showing diagnosis of situational adjustment disorder and mixed personality disorder.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

5.  After completing any additional development deemed necessary, readjudicate the appellant's claims of entitlement to service connection for an acquired psychiatric disorder and to service connection for PTSD.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

